I wish to congratulate 
you, Madam, on your election as President of the 
General Assembly at its sixty-first session. It signals 
the increasing role of women, especially women from 
the Muslim world, in international affairs; and this is a 
very welcome and positive development. May I also 
thank and commend His Excellency Mr. Jan Eliasson 
for his able stewardship at the sixtieth session. 
 Let me now join colleagues in paying tribute to 
the outstanding service of His Excellency Mr. Kofi 
Annan, whose 10-year term of office as Secretary-
General is about to conclude. Among the valuable 
services he has rendered is to give the world 
community a way of firmly grasping the fundamental 
challenges of our time: the challenge of security, the 
challenge of underdevelopment and the challenge of 
human rights and the rule of law. 
 We have contemplated these challenges well 
enough to know the answers. We know that long-term 
security can be achieved only through a durable and 
just peace, not one that is imposed on the weak by the 
strong. We can overcome the challenge of poverty only 
through a global partnership for development that will 
equitably distribute the benefits of globalization. The 
challenge of human rights and the rule of law can only 
be met by Governments that rule by the consent of the 
governed, Governments that are elected by and 
accountable to the people. In a word, democracy. 
 Peace, development and democracy are 
inseparable. Development is paralysed and democracy 
is meaningless in situations of violence and bloody 
conflict. Nowhere is this more poignantly true than in 
the Middle East. Over the years, Lebanon has rebuilt 
its civil-war-ravaged economy, only to be bombed to 
the ground recently by Israel. Hundreds of innocent 
civilians were killed in those military strikes, many of 
them women and children. The carnage stopped with 
the adoption of Security Council resolution 1701 
(2006), but this came only after a very lengthy process 
during which time the Lebanese people underwent so 
much unnecessary suffering and loss. The frustration 
and inability to take immediate action is radicalizing 
many people in the Muslim world. 
 
 
17 06-53329 
 
 This serves to prove the importance of reforming 
the Security Council, in its composition, as well as the 
way it works, so that it can take effective action when 
action is a matter of life and death for thousands of 
people, as was recently the case in Lebanon. 
 Deeply committed to being a part of the solution 
to this crisis, Indonesia is sending an 850-strong 
mechanized infantry battalion to form part of the 
United Nations Interim Force in Lebanon (UNIFIL), as 
mandated by Security Council resolution 1701 (2006). 
It has become an Indonesian tradition to contribute 
troops to United Nations peacekeeping forces. The first 
contingent was deployed as part of the United Nations 
Emergency Force I in Suez in 1957. 
 As for the Arab-Israeli conflict, it is essential to 
recognize that the problem of Palestine lies at its core. 
There are no military solutions to this problem, as 
military might can never guarantee security. There can 
only be a two-State solution, with the parties to the 
conflict assuming their responsibilities and taking 
concrete measures to lay down the foundations of 
peace. In this regard, we encourage the formation of a 
Palestinian government of national unity, as that will 
open a window of opportunity for the resumption of 
dialogue and for the revival of the Quartet’s Road Map 
for peace.  
 We appeal to the Security Council to act on this 
issue with dispatch, for Muslims everywhere have a 
strong emotional reaction to what they perceive to be 
the oppression and humiliation of their Palestinian, 
Iraqi and Afghan co-religionists. Terrorists operating as 
far away from the Middle East as South-East Asia 
justify their heinous crimes as retaliation for what they 
consider to be aggression against Islam. 
 Thus today we are witness to the error of some 
Western circles attributing to Islam a propensity for 
violence, matched by the error of terrorist groups 
claiming that violent means are sanctified by Islam. 
The only way to liberate the human mind from these 
errors is through intensive and extensive dialogue. 
 That is why Indonesia has been actively 
promoting interfaith and intercultural dialogue in the 
Asia-Pacific region and within the Asia-Europe 
Meeting (ASEM). It is our way of debasing the 
ideology of the terrorists and at the same time 
empowering the moderates and strengthening the voice 
of moderation. 
 Earlier this month, we collaborated with Norway 
in holding the first global intermedia dialogue, which 
was attended by leading mass-media practitioners from 
five continents. For while the media can be a force for 
good, it can also do a great deal of harm, as shown by 
the recent cartoon controversy. Through this dialogue, 
we aimed to promote mass media sensitivity to other 
cultures and faiths, while upholding freedom of 
expression. As with the interfaith dialogue, the 
intermedia dialogue has been institutionalized and will 
be carried out annually. 
 There is also a great need for dialogue to address 
the proliferation of nuclear weapons in Asia. While the 
threat of nuclear weapons has subsided in other 
regions, a new nuclear theatre may be developing from 
West to East Asia. 
 It is therefore important that we find a diplomatic 
solution to the nuclear issue regarding Iran and North 
Korea. The Treaty on the Non-Proliferation of Nuclear 
Weapons (NPT), as the cornerstone of disarmament, 
must be strengthened. In fact, all weapons of mass 
destruction should be abolished. 
 Indeed, we must work for peace in a relentless 
day-to-day struggle. Even when the guns are silent, 
that is not enough for the long-term survival of 
humankind. There must also be development. There 
must be an end to poverty as a basic problem of the 
human condition; otherwise social grievances will be a 
constant threat to peace. 
 We in the international community have the 
resources and the skills to conquer poverty. For that 
goal to be attainable, however, the developed and the 
developing world must be able to faithfully carry out a 
contract of partnership that stipulates for each side a 
set of obligations. 
 We do not need to negotiate that contract; it 
already exists. For the past decade and a half, the 
international community, within the framework of the 
United Nations, has produced a substantial body of 
documents to which we have formally committed 
ourselves. These constitute a contract for the conquest 
of poverty and its attendant maladies. It is not just a 
contract between and among States; it is also a contract 
with our peoples and with future generations. 
 Hence, it is appropriate that the theme of our 
sixty-first session should be “Implementing a global 
partnership for development.” As President Susilo 
  
 
06-53329 18 
 
Bambang Yudhoyono pointed out recently, all we need 
to do is bind ourselves to this contract and carry it out 
according to its letter and spirit. This means political 
will, which is often lacking, and a streak of sincerity, 
which is very rare in our time. 
 The developed nations have four basic 
obligations under this contract. The first is to tear down 
the walls of protectionism and open up their markets to 
the products of the developing world. They must 
salvage the Doha Development Round.  
 Their second obligation is to relieve their 
developing counterparts of some of the burdens of the 
debt crisis. Developing countries are often unable to 
fund their development programmes because they have 
to make huge debt payments. 
 The third obligation of the developed countries is 
to ensure sufficient volumes of financial flows to 
developing countries, especially in the form of foreign 
direct investment. Many developing countries are 
simply too poor to muster the capital they need to get 
them out of poverty. 
 Another essential requirement of development is 
technology. Hence, the fourth obligation of the 
developed countries is to share their technology with 
the developing world, striking a balance between social 
responsibility and respect for intellectual property 
rights. 
 The obligations of developed countries must be 
matched by those of the developing countries, 
otherwise the partnership will not be equitable. The 
first obligation of developing countries is to practise 
good governance. We must therefore wage a relentless 
battle against all forms of corruption. The only form of 
capital that is abundant in the developing world is 
human capital. It is therefore the second obligation of 
the developing countries to protect and enhance that 
capital through education, human resources 
development and health care. 
 The third obligation of the developing countries 
is to provide a climate that is friendly to foreign 
capital, particularly foreign direct investment. This 
normally means a package of incentives. It also means 
a level playing field and a reputation for good 
governance. 
 It is our fourth and particular obligation to make 
use of our natural resources with wisdom so that we 
meet the needs of today without robbing our future 
generations of their legacy. These obligations are not 
easy to fulfil, but they must be carried out if the global 
partnership for development is to work. 
 In the case of Indonesia, we carried out the first 
obligation as a matter of survival: it was the only way 
we could climb our way out of the limbo to which the 
Asian financial crisis relegated us almost a decade ago. 
We had to make our transition to a more fully 
democratic system of governance, becoming, in the 
process, a full-fledged democracy. 
 We instituted reforms in every aspect of national 
life. Our economic recovery is a product of reform, and 
our new drive for economic growth is driven by 
reform. In the spirit of reform and dialogue, we were 
able to forge a peace agreement with the separatist Free 
Aceh Movement. The peace has been holding for more 
than a year and promises to be durable. 
 As for our human resources, our Constitution 
mandates that 20 per cent of our budget be allocated to 
education. As part of our effort to achieve universal 
education, we are providing free schooling to some 60 
million primary through high school students. To 
alleviate poverty, we are continuing to extend direct 
cash subsidies to some 19.1 million households. 
 Last year, one fourth of our total population of 
220 million benefited from the medical services of 
community health centres. We recently reduced the 
price of generic medicines by 30 to 50 per cent. 
 With regard to foreign investment, Indonesia is 
sending out some very positive signals. We are 
legislating a new package of investment incentives, 
including a law on tax reform, a law that rationalizes 
the labour market and regulations to streamline 
customs procedures. We are establishing special 
economic zones. The response of foreign direct 
investors was to pour some $6 billion into Indonesia 
last year. 
 To ensure the sustainability of our environment, 
we have launched a national programme entitled 
“Towards a green Indonesia” aimed at building the 
capacity of local government to conserve natural 
resources and control environmental degradation. In 
sum, Indonesia is ready for partnership — ready to be 
an active participant in that global partnership for 
development that will enable the developing world to 
reach its Millennium Development Goals (MDGs). I 
believe that many other developing countries are just 
 
 
19 06-53329 
 
as ready for that partnership; and, if they feel they are 
not ready at the moment, it takes nothing more — but 
nothing less as well — than political will to get 
themselves to a proper state of preparedness. That also 
applies to the countries of the developed North — they 
must also have the political will to fulfil their end of 
the partnership. Otherwise, that partnership will not be 
worth the paper on which so many Summit documents 
were printed. Given that development, peace and 
human dignity are inseparable, the destiny of this 
partnership parallels the destiny of the entire human 
race; a partnership for development is also a 
partnership for peace and for the dignity of the human 
being. 